               Case 3:19-bk-30645-SHB                           Doc 4 Filed 03/07/19 Entered 03/07/19 14:30:31                   Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Donald Joseph Reams
                           First Name                       Middle Name              Last Name

 Debtor 2                  Naomi Rebekah Reams
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Arrow Financial Services                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 6715 Pickel Lane Knoxville, TN                           Reaffirmation Agreement.
    property       37914 Knox County                                        Retain the property and [explain]:
    securing debt: Foundation issues, back of
                   foundation was anchored but
                   the foundation on the side of
                   the house has not been
                   repaired.                                              avoid lien using 11 U.S.C. § 522(f)



    Creditor's         Centurion Capital Corp/Assignee                      Surrender the property.                     No
    name:              New Cent                                             Retain the property and redeem it.
                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of 6715 Pickel Lane Knoxville, TN                           Reaffirmation Agreement.
    property       37914 Knox County                                        Retain the property and [explain]:
    securing debt: Foundation issues, back of
                   foundation was anchored but
                   the foundation on the side of
                   the house has not been
                   repaired.                                              avoid lien using 11 U.S.C. § 522(f)


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:19-bk-30645-SHB                              Doc 4 Filed 03/07/19 Entered 03/07/19 14:30:31                                 Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Donald Joseph Reams
 Debtor 2      Naomi Rebekah Reams                                                                    Case number (if known)




    Creditor's     Shelby and Becky Byrd                                    Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 6715 Pickel Lane Knoxville, TN                           Reaffirmation Agreement.
    property       37914 Knox County                                        Retain the property and [explain]:
    securing debt: Foundation issues, back of
                   foundation was anchored but
                   the foundation on the side of
                   the house has not been
                   repaired.


    Creditor's     St. Mary's Medical Center                                Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 6715 Pickel Lane Knoxville, TN                           Reaffirmation Agreement.
    property       37914 Knox County                                        Retain the property and [explain]:
    securing debt: Foundation issues, back of
                   foundation was anchored but
                   the foundation on the side of
                   the house has not been
                   repaired.                                              avoid lien using 11 U.S.C. § 522(f)



    Creditor's     Us Bank                                                  Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2017 Jeep Wrangler 39,600                           Reaffirmation Agreement.
    property            miles                                               Retain the property and [explain]:
    securing debt:      Tag #OC6-OY6
                        VIN 1C4JWKG4HL648695


    Creditor's     Y-12 Federal Credit Un                                   Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 2013 Toyota Tacoma 56000                                 Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Tag #U85-88B

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-30645-SHB                              Doc 4 Filed 03/07/19 Entered 03/07/19 14:30:31                      Desc
                                                                Main Document     Page 3 of 3

 Debtor 1      Donald Joseph Reams
 Debtor 2      Naomi Rebekah Reams                                                                   Case number (if known)



 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Donald Joseph Reams                                                      X /s/ Naomi Rebekah Reams
       Donald Joseph Reams                                                             Naomi Rebekah Reams
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        March 6, 2019                                                    Date    March 6, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
